DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objection to the title has been removed in view of the applicant's amended title.
The objections to claims 4, 12, and 18, have been removed in view of the applicant's amendments.
The previous 112 rejection to claims 1 and 7 have been removed in view of the applicant’s amendments.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
The applicant alleges that Tokunaga neither discloses nor suggests in a case where the result of the face authentication using the face authentication login function does not satisfy the condition for allowing the user to log in to the apparatus, displaying one or a plurality of buttons corresponding to one or a plurality of users acquired from the face data acquired by capturing the image of the user with the camera to use a simple login function allowing a user allowing the user identified based on a button selected from among buttons corresponding to a plurality of users displayed on a login screen to log in to the apparatus.
The examiner respectfully disagrees with the applicant.  Firstly, the examiner has previously cited Tokunaga par. 0080: FIG. 7 depicts an example of a space whose image is picked up by the camera 7.  And, par. 0156: Face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered.  Both of these citations show that the face of a user is captured by a camera for facial identification.  Next, Fig. 6 discusses how a user may select one of the user icons to login in paragraphs 0083 and 0084.  Thus, we have in Tokunaga the capturing of user faces for identification/recognition, and a means for users to select a button representing their account to login.
The examiner notes that it is possible that the applicant is alleging that said captured images are being used as user login buttons.  However, the language of the amended claim do not clearly say this.  Instead, all that is clear is that there is a camera for capturing images of a user, and buttons for login.  If the applicant wishes to link a picture of the user, that was captured by a camera, to a button for login, then this should be clarified by amended language.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Tokunaga et al. (US 20160301692 A1, published: 10/13/2016).
Claim 1. (Currently Amended):  Tokunaga teaches an apparatus comprising: at least one processor (system controller 24 [Tokunaga, 0045, FIG. 4]); and a memory that stores a program which (media drive 32, USB module 34, flash memory 36 [Tokunaga, 0045, FIG. 4]), when executed by the at least one processor, causes the at least one processor to function as:
a display control unit (an outputting apparatus 4 may be a television set having a display unit [Tokunaga, 0029]) configured to, using a face authentication login function allowing a user identified by face authentication based on face data acquired by capturing an image of the user with a camera to log in to the apparatus (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7].  Face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered [Tokunaga, 0156, FIG. 19]), perform login processing and display a screen after login based on a result indicating that a result of the face authentication satisfies a condition for allowing the user to log in to the apparatus (if the management block 100 accepts the login request, then the face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered (S32) [Tokunaga, 0156, FIG. 19]; S38 Execute Login Process 2, Execute Login Process 3 [Tokunaga, FIG. 19].  FIG. 8 depicts a face identification result by the face authentication unit 136 [Tokunaga, 0088, FIG. 8]),
wherein, in a case where the result of the face authentication using the face authentication login function does not satisfy the condition (if the picked up image does not include a user whose face image is registered… [Tokunaga, 0156, FIG. 19]) for allowing the user to log in to the apparatus (if the picked up image does not include a user whose face image is registered [Tokunaga, 0156, FIG. 19]), the display control unit displays one or a plurality of buttons corresponding to one or a plurality of users (the user can select the own user specification information to move the focus frame 200 to a display region of the user specification information of the user itself [Tokunaga, 0083, FIG. 6]) acquired from the face data acquired by capturing the image of the user with the camera  (FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7]) to use a simple login function allowing a user allowing the user identified based on a button selected from among buttons corresponding to a plurality of users displayed on a login screen to log in to the apparatus (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  The user can select the own user specification information by operating the inputting unit of the inputting apparatus 6 to move the focus frame 200 to a display region of the user specification information of the user itself and then depressing the determination button (o button 72) of the inputting apparatus 6 [Tokunaga, 0083, FIG. 6].  Here, if it is assumed that the user who requests login is the user A and the user A operates the inputting apparatus 6a to select “HANAKO” on the selection screen image, then the login processing unit 144 displays an inputting screen image for a pass code depicted in FIG. 6(b) on the outputting apparatus [Tokunaga, 0084, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 2:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where a score of face data on one user identified as a result of the face authentication is smaller than a threshold, a button corresponding to the user obtained from the result of the face authentication is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]; Examiner's Note: If face data is smaller than a threshold, i.e. not registered, than a button is displayed).
 
Claim 3:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where two or more users are identified from face data on one person as a result of the face authentication, buttons corresponding to candidates are displayed on the login screen in descending order of score based on scores of the two or more users obtained from the result of the face authentication ([Tokunaga, FIG. 6]).
 
Claim 4. (Currently Amended):  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where no user is identified as a candidate as a result of the face authentication, a button corresponding to a user whose face data is not registered is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 5:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where data captured with the camera includes pieces of face data on two or more persons, face authentication is performed on each of the pieces of face data on the two or more persons, and buttons corresponding to candidates are displayed on the login screen in descending order of occupied area ratio of the pieces of face data in the data (FIG. 8 depicts a face identification result by the face authentication unit 136. Here, it is determined that the left side user is the user A; the right side user is the user B; and the middle user is not a registered user whose face image is registered. The face authentication unit 136 sets a face region 204a indicative of the position of the face of the user A (online ID: HANAKO) in the picked up image and another face region 204b indicative of the position of the face of the user B (online ID: SACHIKO) in the picked up image [Tokunaga, 0088].  FIG. 9 depicts a login screen image in the login process 2. The login screen image depicted in FIG. 9 is displayed on the outputting apparatus 4 after a user whose face image is registered in a picked up image by the face authentication unit 136 while the user selection screen image depicted in FIG. 6 is displayed and a user selection screen image is placed into a non-displayed state [Tokunaga, 0091]).
 
Claim 6:  Tokunaga teaches the apparatus according to claim 5.  Tokunaga further teaches wherein, in a case where two or more users are identified from face data on one person when the buttons corresponding to the candidates are arranged in the descending order of occupied area ratio of the pieces of face data in the data, the buttons corresponding to the candidates are displayed on the login screen in the descending order of score based on scores of the two or more users obtained from a result of the face authentication, and the buttons corresponding to the candidates are displayed on the login screen in the descending order of occupied area ratio (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  FIG. 8 depicts a face identification result by the face authentication unit 136. Here, it is determined that the left side user is the user A; the right side user is the user B; and the middle user is not a registered user whose face image is registered. The face authentication unit 136 sets a face region 204a indicative of the position of the face of the user A (online ID: HANAKO) in the picked up image and another face region 204b indicative of the position of the face of the user B (online ID: SACHIKO) in the picked up image [Tokunaga, 0088].  FIG. 9 depicts a login screen image in the login process 2. The login screen image depicted in FIG. 9 is displayed on the outputting apparatus 4 after a user whose face image is registered in a picked up image by the face authentication unit 136 while the user selection screen image depicted in FIG. 6 is displayed and a user selection screen image is placed into a non-displayed state [Tokunaga, 0091]).
 
Claim 7. (Currently Amended):  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein the at least one processor further function as a setting unit configured to receive a setting for enabling at least two login functions of the face authentication login function and the simple login function; wherein the setting unit receives, as a setting of an effective login function, a login function selected by the user on a setting screen for selecting a login function (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a]; Examiner's Note: wherein Tokunaga teaches both face login and simple login by selecting the buttons of Fig. 6).
 
Claim 8:  Tokunaga teaches the apparatus according to claim 1.  Tokunaga further teaches wherein, in a case where the button corresponding to each of the one or more candidates is displayed on the login screen, a button corresponding to another user who is not selected as a candidate is not displayed on the login screen (on the user selection screen image, the number of pieces of user specification information to be displayed is limited and, in the example depicted in FIG. 6(a), limited to four in the maximum [Tokunaga, 0083]; Examiner's Note: as illustrated in FIG. 6 there does not appear to be room for another user.  As applied to a user who does not exist, they would not have a registered user icon, and would have to register as a new user).
 
Claim 9. (Currently Amended):  Tokunaga teaches a method for controlling an apparatus, the method comprising:
performing, using a face authentication login function allowing a user identified by face authentication based on face data acquired by capturing an image of the user with a camera to log in to the apparatus (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7].  Face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered [Tokunaga, 0156, FIG. 19]), login processing and display a screen after login based on a result indicating that a result of the face authentication satisfies a condition for allowing the user to log in to the apparatus (if the management block 100 accepts the login request, then the face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered (S32) [Tokunaga, 0156, FIG. 19]; S38 Execute Login Process 2, Execute Login Process 3 [Tokunaga, FIG. 19].  FIG. 8 depicts a face identification result by the face authentication unit 136 [Tokunaga, 0088, FIG. 8]),
displaying, in a case where the result of the face authentication using the face authentication login function does not satisfy the condition (if the picked up image does not include a user whose face image is registered… [Tokunaga, 0156, FIG. 19]) for allowing the user to log in to the apparatus (if the picked up image does not include a user whose face image is registered [Tokunaga, 0156, FIG. 19]), one or a plurality of buttons corresponding to one or a plurality of users (the user can select the own user specification information to move the focus frame 200 to a display region of the user specification information of the user itself [Tokunaga, 0083, FIG. 6]) acquired from the face data acquired by capturing the image of the user with the camera (FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7]) to use a simple login function allowing a user allowing the user identified based on a button selected from among buttons corresponding to a plurality of users displayed on a login screen to log in to the apparatus (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  The user can select the own user specification information by operating the inputting unit of the inputting apparatus 6 to move the focus frame 200 to a display region of the user specification information of the user itself and then depressing the determination button (o button 72) of the inputting apparatus 6 [Tokunaga, 0083, FIG. 6].  Here, if it is assumed that the user who requests login is the user A and the user A operates the inputting apparatus 6a to select “HANAKO” on the selection screen image, then the login processing unit 144 displays an inputting screen image for a pass code depicted in FIG. 6(b) on the outputting apparatus [Tokunaga, 0084, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 10:  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein, in a case where a score of face data on one user identified as a result of the face authentication is smaller than a threshold, a button corresponding to the user obtained from the result of the face authentication is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]; Examiner's Note: If face data is smaller than a threshold, i.e. not registered, than a button is displayed).
 
Claim 11:  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein, in a case where two or more users are identified from face data on one person as a result of the face authentication, buttons corresponding to candidates are displayed on the login screen in descending order of score based on scores of the two or more users obtained from the result of the face authentication ([Tokunaga, FIG. 6]).
 
Claim 12. (Currently Amended):  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein, in a case where no user is identified as a candidate as a result of the face authentication, a button corresponding to a user whose face data is not registered is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 13:  Tokunaga teaches the method according to claim 9.  Tokunaga further teaches wherein, in a case where data captured with the camera includes pieces of face data on two or more persons, face authentication is performed on each of the pieces of face data on the two or more persons, and buttons corresponding to candidates are displayed on the login screen in descending order of occupied area ratio of the pieces of face data in the data (FIG. 8 depicts a face identification result by the face authentication unit 136. Here, it is determined that the left side user is the user A; the right side user is the user B; and the middle user is not a registered user whose face image is registered. The face authentication unit 136 sets a face region 204a indicative of the position of the face of the user A (online ID: HANAKO) in the picked up image and another face region 204b indicative of the position of the face of the user B (online ID: SACHIKO) in the picked up image [Tokunaga, 0088].  FIG. 9 depicts a login screen image in the login process 2. The login screen image depicted in FIG. 9 is displayed on the outputting apparatus 4 after a user whose face image is registered in a picked up image by the face authentication unit 136 while the user selection screen image depicted in FIG. 6 is displayed and a user selection screen image is placed into a non-displayed state [Tokunaga, 0091]).
 
Claim 14. (Currently Amended):  Tokunaga teaches the method according to claim 9, further comprising receiving a setting for enabling at least two login functions of the face authentication login function and the simple login function; wherein the receiving the setting receives, as a setting of an effective login function, a login function selected by the user on a setting screen for selecting a login function (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a]; Examiner's Note: wherein Tokunaga teaches both face login and simple login by selecting the buttons of Fig. 6).
 
Claim 15. (Currently Amended):  Tokunaga teaches a non-transitory computer-readable storage medium (media drive 32, USB module 34, flash memory 36 [Tokunaga, 0045, FIG. 4]) that stores a program for performing a method for controlling an apparatus, the method comprising:
performing, using a face authentication login function allowing a user identified by face authentication based on face data acquired by capturing an image of the user with a camera to log in to the apparatus (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7].  Face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered [Tokunaga, 0156, FIG. 19]), login processing and display a screen after login based on a result indicating that a result of the face authentication satisfies a condition for allowing the user to log in to the apparatus (if the management block 100 accepts the login request, then the face authentication unit 136 executes a face identification process (S30) and discriminates whether or not the picked up image includes a user whose face image is registered (S32) [Tokunaga, 0156, FIG. 19]; S38 Execute Login Process 2, Execute Login Process 3 [Tokunaga, FIG. 19].  FIG. 8 depicts a face identification result by the face authentication unit 136 [Tokunaga, 0088, FIG. 8]),
displaying, in a case where the result of the face authentication using the face authentication login function does not satisfy the condition (if the picked up image does not include a user whose face image is registered… [Tokunaga, 0156, FIG. 19]) for allowing the user to log in to the apparatus (if the picked up image does not include a user whose face image is registered [Tokunaga, 0156, FIG. 19]), one or a plurality of buttons corresponding to one or a plurality of users (the user can select the own user specification information to move the focus frame 200 to a display region of the user specification information of the user itself [Tokunaga, 0083, FIG. 6]) acquired from the face data acquired by capturing the image of the user with the camera (FIG. 7 depicts an example of a space whose image is picked up by the camera 7 [Tokunaga, 0080, FIG. 7]) to use a simple login function allowing a user allowing the user identified based on a button selected from among buttons corresponding to a plurality of users displayed on a login screen to log in to the apparatus (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  The user can select the own user specification information by operating the inputting unit of the inputting apparatus 6 to move the focus frame 200 to a display region of the user specification information of the user itself and then depressing the determination button (o button 72) of the inputting apparatus 6 [Tokunaga, 0083, FIG. 6].  Here, if it is assumed that the user who requests login is the user A and the user A operates the inputting apparatus 6a to select “HANAKO” on the selection screen image, then the login processing unit 144 displays an inputting screen image for a pass code depicted in FIG. 6(b) on the outputting apparatus [Tokunaga, 0084, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 16:  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein, in a case where a score of face data on one user identified as a result of the face authentication is smaller than a threshold, a button corresponding to the user obtained from the result of the face authentication is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]; Examiner's Note: If face data is smaller than a threshold, i.e. not registered, than a button is displayed).
 
Claim 17:  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein, in a case where two or more users are identified from face data on one person as a result of the face authentication, buttons corresponding to candidates are displayed on the login screen in descending order of score based on scores of the two or more users obtained from the result of the face authentication ([Tokunaga, FIG. 6]).
 
Claim 18. (Currently Amended):  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein, in a case where no user is identified as a candidate as a result of the face authentication, a button corresponding to a user whose face data is not registered is displayed as a candidate button on the login screen (FIGS. 6(a) and 6(b) are views depicting login screen images in a login process 1 [Tokunaga, 0016, FIG. 6].  If the picked up image does not include a user whose face image is registered but who does not log in as yet (N at S32), then the process determination section 120 determines the login process 1 as a login process to be executed and the login controlling section 130 executes the login process 1 (S34) [Tokunaga, 0156, FIG. 19]).
 
Claim 19:  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches wherein, in a case where data captured with the camera includes pieces of face data on two or more persons, face authentication is performed on each of the pieces of face data on the two or more persons, and buttons corresponding to candidates are displayed on the login screen in descending order of occupied area ratio of the pieces of face data in the data (FIG. 8 depicts a face identification result by the face authentication unit 136. Here, it is determined that the left side user is the user A; the right side user is the user B; and the middle user is not a registered user whose face image is registered. The face authentication unit 136 sets a face region 204a indicative of the position of the face of the user A (online ID: HANAKO) in the picked up image and another face region 204b indicative of the position of the face of the user B (online ID: SACHIKO) in the picked up image [Tokunaga, 0088].  FIG. 9 depicts a login screen image in the login process 2. The login screen image depicted in FIG. 9 is displayed on the outputting apparatus 4 after a user whose face image is registered in a picked up image by the face authentication unit 136 while the user selection screen image depicted in FIG. 6 is displayed and a user selection screen image is placed into a non-displayed state [Tokunaga, 0091]).
 
Claim 20. (Currently Amended):  Tokunaga teaches the non-transitory computer-readable storage medium according to claim 15.  Tokunaga further teaches further comprising receiving a setting for enabling at least two login functions of the face authentication login function and the simple login function, wherein the receiving the setting receives, as a setting of an effective login function, a login function selected by the user on a setting screen for selecting a login function (FIG. 6(a) depicts an example of the user selection screen image. The selection image displaying unit 132 reads out user icons and online IDs of all registered users retained in the registered user information retaining block 150 and displays the read out user icons and online IDs in the form of a list so as to allow selection by a user [Tokunaga, 0078, FIG. 6a]; Examiner's Note: wherein Tokunaga teaches both face login and simple login by selecting the buttons of Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145